Petition pursuant to CPLR article 78, transferred by order of the Supreme Court, New York County (Harold Baer, Jr., J.), entered February 23, 1990, seeking to annul and vacate a determination of the respondent Department of Motor Vehicles, made at the conclusion of a hearing held January 24, 1989, which found that petitioner had violated Vehicle and Traffic Law § 1111 (d) (1), unanimously denied, the proceeding is dismissed, and the determination confirmed, with costs.
Our review of the record reveals that there was substantial evidence to support the finding that on September 16, 1988, at approximately 8:00 a.m., petitioner, while driving a Lincoln, failed to stop for a red light at the intersection of 12th Avenue and 29th Street in Manhattan. As such, the determination should not be disturbed. (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179.) The minor discrepancies concerning the color of the vehicle (cf, Matter of Reape v Adduci, 151 AD2d 290) and the time that elapsed between the officer’s first observation of the vehicle and the issuance of the traffic summons are insufficient to overcome the great weight that is accorded to the Administrative Law Judge’s findings. (See, Matter of Simpson v Wolansky, 38 NY2d 391, 394.) Concur—Sullivan, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.